Exhibit 10.5

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT


This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the
15th day of July 2015, between James E. Sharp (the “Executive”) and TIER REIT,
Inc. (formerly known as Behringer Harvard REIT I, Inc.), a Maryland corporation
(the “Company”), and Tier Operating Partnership LP (formerly known as Behringer
Harvard Operating Partnership I LP), a Texas limited partnership (the “Operating
Partnership” and together with the Company, the “Employers”).


WHEREAS, the Executive and the Employers entered into that certain Employment
Agreement, dated September 1, 2012, as amended (the “Agreement”), pursuant to
which the Executive is currently employed by the Employers; and


WHEREAS, the Executive and the Employers mutually desire to amend the Term of
the Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.Recitals. The recitals contained in this Amendment are hereby incorporated
into, and made an integral part of, this Amendment. All defined terms used
herein that are not otherwise defined shall have the same meaning ascribed to
them in the Agreement.    


2.Term of Agreement. Section 1(a) of the Agreement is hereby amended and
restated as follows:


“(a) Term. The Employers hereby employ the Executive, and the Executive hereby
accepts such employment for an initial term commencing as of September 1, 2012
(the “Commencement Date”) and continuing until July 15, 2018 (the “Initial
Term”), unless sooner terminated in accordance with the provisions of Section 3;
with such employment to automatically continue following the Initial Term for an
additional one-year period in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party in writing of its intention not to renew this Agreement at least 60 days
prior to the expiration of the Initial Term (the Initial Term, together with any
such extension of employment hereunder, shall hereinafter be referred to as the
“Term”).”


a.Binding Effect of Amendment. This Amendment shall be binding on all successors
and permitted assigns of the parties hereof.






--------------------------------------------------------------------------------



b.Severability. The enforceability or invalidity of any provision of this
Amendment shall not affect the enforceability or validity of any other
provision.


c.Headings. The headings have been inserted solely as a matter of convenience to
the parties and shall not affect the construction or meaning thereof.


d.Ratification. The Executive and the Employers hereby ratify and confirm their
respective obligations under the Agreement, as modified by this Amendment. If
any inconsistency exists or arises between the terms of the Agreement and the
terms of this Amendment, the terms of this Amendment shall prevail.


    IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


 
 
TIER REIT, INC.
 
 
 
 
 
 
 
 
 
/s/ Scott W. Fordham
 
 
By:
Scott W. Fordham
 
Its:
Chief Executive Officer and President
 
 
 
 
 
 
 
TIER OPERATING PARTNERSHIP LP
 
 
 
 
 
 
 
/s/ Scott W. Fordham
 
 
By:
Scott W. Fordham
 
 
 
Its:
Chief Executive Officer and President
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
/s/ James E. Sharp
 
 
 
James E. Sharp
 
 
 
 
 
 
 




2

